Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 1 of 8




                    EXHIBIT 45
Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 2 of 8
Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 3 of 8
Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 4 of 8
Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 5 of 8
Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 6 of 8
Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 7 of 8
Case 0:20-cv-60416-AMC Document 97-45 Entered on FLSD Docket 07/09/2021 Page 8 of 8
